 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,
     Evander Frank Kane
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11    In re                                               Case No. 21-50028-SLJ
                                                          Chapter 7
12    EVANDER FRANK KANE,
                                                          DEBTOR’S EVIDENTIARY
13                                                        OBJECTIONS TO DECLARATION OF
      Debtor.
                                                          ANDREW J. GHEKAS IN SUPPORT OF
14                                                        CENTENNIAL BANK’S MOTION TO
                                                          DISMISS LIQUIDATION
15
                                                          Date: May 18, 2021
16                                                        Time: 2:00 p.m.
                                                          Via Zoom
17

18            Debtor Evander F. Kane hereby makes the following evidentiary objections to the

19   Declaration of Andrew J. Ghekas in Support of Centennial Bank’s Motion to Dismiss

20   Liquidation (ECF 99).

21            1.     Debtor objects to paragraph 3, 4, 7, 8, and 9 as a summary that misstates the

22   testimony of the Debtor. The declaration should simply have attached the relevant portions of

23   the transcript rather than summarizing the testimony.

24            2.     Debtor objects to paragraphs 3, 4, 6, 8, 9 and 10 as statements that are

25   argumentative as opposed to presentations of fact.

26            Debtor requests the Court grant the objections and strike the foregoing portions of the

27   Declaration from the record.

28
     EVIDENTIARY OBJECTION TO DEC. OF ANDREW GHEKAS                                                     1

 Case: 21-50028        Doc# 122      Filed: 05/04/21    Entered: 05/04/21 23:10:05        Page 1 of 2
 1

 2   Dated May 4, 2021                     FINESTONE HAYES LLP

 3
                                          /s/ Stephen D. Finestone
 4                                        Stephen D. Finestone
                                          Attorneys for Debtor
 5                                        Evander F. Kane
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     EVIDENTIARY OBJECTION TO DEC. OF ANDREW GHEKAS                                        2

 Case: 21-50028    Doc# 122   Filed: 05/04/21   Entered: 05/04/21 23:10:05   Page 2 of 2
